Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 1 of 7   PageID #: 1




JANET M. HEROLD
Regional Solicitor
ANDREW J. SCHULTZ (CSBN 237231)
Counsel for Wage and Hour
HAILEY McALLISTER (WSBN 49975)
Trial Attorney
UNITED STATES DEPARTMENT OF LABOR
90 7th Street, Suite 3-700
San Francisco, CA 94103-1516
Telephone: (415) 625-2702
Mcallister.hailey@dol.gov
Attorneys for Plaintiff Eugene Scalia,
United States Secretary of Labor


                       UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII



EUGENE SCALIA, Secretary of Labor, U.S.        Case No.
Department of Labor,

                          Plaintiff,           COMPLAINT FOR VIOLATIONS
       v.                                      OF THE FAIR LABOR
                                               STANDARDS ACT

WONJIN CORPORATION, d/b/a SURA
HAWAII I, a corporation; AINA
RESTAURANT, INC., d/b/a SURA HAWAII
II, a corporation; GIMOG RESTAURANT,
INC., d/b/a/ THANK Q POCHA, a
corporation; SUJIN TOMITA, an individual;
                          Defendants.




COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                                Page i
Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 2 of 7                        PageID #: 2




                                         INTRODUCTION
        The Fair Labor Standards Act (“FLSA”) requires employers to pay employees a
minimum of $7.25 per hour and an overtime premium of one and one half times the employee’s
regular rate for all hours over forty in a workweek. Defendants have failed to meet these baseline
requirements. Defendants, in operating three restaurant establishments, paid servers and kitchen
staff fixed salaries that fell below the federal minimum wage and the required half-time premium
for hours worked in excess of 40 in a workweek. Further, Defendants did not keep records of all
hours worked, obscuring minimum wage and overtime violations from its employees. Through
their actions, Defendants have harmed not only their own employees, but also law-abiding
employers who face unfair competition in the marketplace due to Defendants’ illegal practices.
The Secretary brings this case to recover the wages owed to Defendants’ employees, to enjoin
future violations, and to protect the significant public interest at stake.

                                   NATURE OF THE ACTION
        1.      Plaintiff Eugene Scalia, Secretary of Labor for the United States Department of
Labor (“the Secretary”), is charged with enforcing the FLSA to eliminate “labor conditions
detrimental to the maintenance of the minimum standard of living necessary for health,
efficiency, and general well-being of workers[.]” 29 U.S.C. § 202(a). In bringing actions under
the FLSA, the Secretary represents not only the interest of the individual employees affected by
an employer’s violations of the law, but also the broader public interest, including the interests of
law-abiding employers whose ability to compete is harmed by employers who pay their
employees subminimum wages.
        2.      In this case, the Secretary seeks to enjoin Defendants from violating the
requirements of the FLSA under § 17 of the FLSA, 29 U.S.C. § 217; and to recover all wages
owed to Defendants’ employees, including those listed by name on the attached Exhibit A to this
Complaint, and any other employees that the Secretary later identifies, together with an equal
amount as liquidated damages under § 16(c) of the FLSA, 29 U.S.C. § 216(c).




COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                                                       Page 1
Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 3 of 7                         PageID #: 3




        3.      The Court has jurisdiction over this action under §§ 16 and 17 of the FLSA, 29
U.S.C. §§ 216 and 217; 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1345 (United
States as plaintiff).
        4.      Venue lies in the District of Hawaii pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events giving rise to the claim occurred in Hawaii.

                DEFENDANTS ARE EMPLOYERS SUBJECT TO THE FLSA
        5.      Defendant WONJIN CORPORATION, d/b/a SURA HAWAII I, is a Hawaii
corporation that operates a Korean barbeque restaurant with a place of business at 1726
Kapiolani Blvd., suite 101, Honolulu, Hawaii 96814. At all relevant times, Sura Hawaii I has
been an employer under Section 3(d) of the FLSA, 29 U.S.C. § 203(d), in relation to employees
listed on Exhibit A to this Complaint and any other employee not listed on Exhibit A to this
Complaint during the relevant time period who is not known to the Secretary at this time.
        6.      Defendant AINA RESTAURANT, INC., d/b/a SURA HAWAII II, is a Hawaii
corporation that operates a Korean barbeque restaurant with a place of business at 94-5431
Kapolei Pkwy, Kapolei, Hawaii 96707. At all relevant times, Sura Hawaii II has been an
employer under Section 3(d) of the FLSA, 29 U.S.C. § 203(d), in relation to employees listed on
Exhibit A to this Complaint and any other employee not listed on Exhibit A to this Complaint
during the relevant time period who is not known to the Secretary at this time.
        7.      Defendant GIMOG RESTAURANT, INC., d/b/a/ THANK Q POCHA is a
Hawaii corporation that operates a Korean barbeque restaurant with a place of business at 1411
Kapiolani Blvd., Honolulu, Hawaii, 96814. At all relevant times, Thank Q Pocha has been an
employer under Section 3(d) of the FLSA, 29 U.S.C. § 203(d), in relation to the employees listed
on Exhibit A to this Complaint and any other employee not listed on Exhibit A to this Complaint
during the relevant time period who is not known to the Secretary at this time.
        8.      Defendant SUJIN TOMITA, an individual, resides in Honolulu County, Hawaii.
She is the owner, president and sole agent of Sura Hawaii I, Sura Hawaii II, and Thank Q Pocha
and at all relevant times acted directly or indirectly in the interests of Sura Hawaii I, Sura Hawaii




COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                                                       Page 2
Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 4 of 7                     PageID #: 4




II, and Thank Q Pocha in relation to employees, including hiring and supervising employees,
maintain employment records, and determining employment practices. As such, Sujin Tomita is
individually liable as an employer under Section 3(d) of the FLSA, 29 U.S.C. § 203(d), for back
wages and liquidated damages owed to employees employed at Sura Hawaii I, Sura Hawaii II,
and Thank Q Pocha.
       9.     At all relevant times, Sujin Tomita operated and controlled the Corporate
Defendants for the common business purpose of providing restaurant services, serving similar
Korean related food products in Hawaii. As a result, Sura Hawaii I, Sura Hawaii II, and Thank Q
Pocha is and has been an “enterprise,” as defined in FLSA § 3(r), 29 U.S.C. § 203(r), with
business activities that are related and performed through unified operation or common control
for a common business purpose.
       10.    At all relevant times, two or more employees at all of the Corporate Defendants
have regularly and routinely handled or otherwise worked on goods or materials that have been
moved in or produced for commerce, including restaurant equipment from California. At all
relevant times, WONJIN CORPORATION, d/b/a SURA HAWAII I, AINA RESTAURANT,
INC., d/b/a SURA HAWAII II, and GIMOG RESTAURANT, INC., d/b/a/ THANK Q POCHA
have had a gross annual revenue of over $500,000. As a result, Defendants are and at all
relevant times have been an enterprise engaged in commerce or in the production of goods for
commerce within the meaning of § 3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A), in that
Defendants at all relevant times had employees engaged in commerce or in the production of
goods for commerce, or employees handling, selling, or otherwise working on goods or materials
that have been moved in or produced for commerce, and had an annual gross volume of sales of
not less than $500,000.
                               FIRST CLAIM FOR RELIEF
                 (Violation of Minimum Wage Provisions of the FLSA
       11.    The Secretary incorporates by reference and realleges the allegations in ¶¶
1-10 of the Complaint.




COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                                                     Page 3
Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 5 of 7                        PageID #: 5




       12.       Defendants have willfully and repeatedly violated, and continue to violate,
Sections 6 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206 and 215(a)(2), by failing to pay
employees the applicable federal minimum wage.
                               SECOND CLAIM FOR RELIEF
                       (Violation of Overtime Provisions of the FLSA)
       13.       The Secretary incorporates by reference and realleges the allegations in ¶¶ 1-12 of
the Complaint.
       14.       Defendants have willfully and repeatedly violated, and continue to violate,
Sections 7 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 207 and 215(a)(2), by failing to pay
employees at rates not less than one and one-half times the employees’ regular rate of pay
in workweeks when the employees worked more than 40 hours.
                                THIRD CLAIM FOR RELIEF
                    (Violation of Recordkeeping Provisions of the FLSA)
       15.       The Secretary incorporates by reference and realleges the allegations in ¶¶
1-14 of the Complaint.
       16.       Defendants have willfully violated, and continue to violate, Sections 11 and
15(a)(5) of the FLSA, 29 U.S.C. §§ 211 and 215(a)(5), by failing to maintain, keep, make
available (to authorized agents of the Secretary for inspection, transcription, and/or
copying, upon their written demand for such access), and preserve records of employees
and of the wages, hours, and other conditions and practices of employment maintained, as
required under 29 C.F.R. Part 516.
                                    PRAYER FOR RELIEF
WHEREFORE, cause having been shown, the Secretary prays for judgment against Defendants

as follows:

       (a)       For an Order under Section 17 of the FLSA, 29 U.S.C. § 217, permanently

enjoining and restraining Defendants, their officers, agents, servants, employees, and those




COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                                                       Page 4
Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 6 of 7                        PageID #: 6




persons in active concert or participation with them from prospectively violating Sections 6, 7,

11, 15(a)(2) and 15(a)(5) of the FLSA, 29 U.S.C. §§ 206, 207, 211, 215(a)(2) and 215(a)(5); and

       (b)     For an Order:

       (1)     Under Section 16(c) of the FLSA, 29 U.S.C. § 216(c) finding Defendants liable

for unpaid minimum wage and overtime compensation due to all of Defendants’ employees

employed during the relevant period including the employees listed in the attached Exhibit A and

other employees not presently known to the Secretary, and an additional equal amount as

liquidated damages; or

       (2)     In the event liquidated damages are not awarded, under Section 17 of the FLSA,

29 U.S.C. § 217, enjoining and restraining Defendants and their officers, agents, servants,

employees and those persons in active concert or participation with Defendants, from

withholding payment of unpaid back wages found to be due Defendants’ employees, and pre-

judgment interest at an appropriate interest rate;

       (c)     For an Order awarding the Secretary the costs of this action; and

       (d)     For an Order granting such other and further relief as may be necessary or

appropriate.



 Date: November 20, 2020                       Respectfully submitted,

                                               KATE S. O’SCANNLAIN
                                               Solicitor of Labor

                                               JANET M. HEROLD
                                               Regional Solicitor

                                               HAILEY McALLISTER
                                               Trial Attorney

                                               /s/ Andrew J. Schultz
                                               ANDREW J. SCHULTZ
                                               Counsel for Wage and Hour
                                               Attorneys for the Secretary of Labor




COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                                                      Page 5
Case 1:20-cv-00499-HG-RT Document 1 Filed 11/20/20 Page 7 of 7   PageID #: 7




                                  EXHIBIT A


ERIA, ENSON
ERIA, KE
KASAI, TK
PAULUS, RICKO
SMITH, DICKENSON
PHAYNID, ISAIAS
PIAO, LIHUA
RAKEN, RIDGE
RAPUN, MELANIE
ACHYSKE, FAISLY
BADAYOS, BRITTNEY
KEIKO, KANIA
KELEP, KINDA
KI, ELIZABETH
LEE, RYAN
KUMO, KOMRI
JANE DOE
JANE DOE
JANE DOE
JANE DOE
JANE DOE
JOHN DOE
JOHN DOE
JOHN DOE
JOHN DOE
JOHN DOE



COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT
Case No.                                                               Page 6
